 

Case 7:20-cv-05313-VB-JCM Document 33 Filed 01/13/21 Page 1 of 5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

x
DAVID FROST, Case No.: 7:20-cv-05313
Plaintiff, AFFIRMATION OF COUNSEL
-against- IN OPPOSITION TO PLAINTIFF’S
MOTION TO AMEND
LENTEX COMPANY, LLC and EMILY FALENCKI, THE COMPLAINT
individually,
Defendants.
x

 

David R. Wise, Esq., declares, subject to the penalties of perjury, that the following is true and
correct to his knowledge:

1. I am an attorney duly admitted to practice in the Courts of the State of New York and in
the United States District Court for the Southern District of New York.

2. I am a member of Mackey Butts & Wise, LLP, attorneys for the Defendants, and I am fully
familiar with the facts and circumstances of this matter, as well as the proceedings had in this Court.

3. I respectfully submit this Affirmation in opposition to Plaintiff's motion for leave to amend
or supplement the Complaint pursuant to Rule 15 of the Federal Rules of Civil Procedure.

4, As sited in Plaintiffs motion papers, a motion to amend under Rule 15 can be denied if the
proposed amendment would be futile. See, e.g, Cummings-Fowler v. Suffolk Cty. Cmty. Coll., 282
F.R.D. 292, 297 (E.D.N.Y. 2012). It is asserted that based on the circumstances existing in this case,
Plaintiff's proffered amendment on the basis of retaliation would in fact be futile.

5. The elements for proving retaliation under the Fair Labor Standards Act (“FLSA”) are:

a. The Plaintiff must have engaged in statutorily protected conduct under the FLSA;

{00239351 1}
20186338.2

236301-10001

 
 

Case 7:20-cv-05313-VB-JCM Document 33 Filed 01/13/21 Page 2 of 5

b. The Plaintiff must have suffered some adverse action;
c. There must be a causal link between the Plaintiff’s conduct and the adverse action.
Brock v. Casey Truck Sales, 839 F.2d 872, 876 (2d Cir. 1988).

In order to prevail in an FLSA retaliation claim, the Plaintiff's protected activity must have been
the “but-for” cause of the challenged adverse action. See, e.g., Carney v. Town of Wareham, 316 F.3d 18,
24 (1st Cir. 2002); Goldberg v. Bama Manufacturing Corp., 302 F.2d 152, 154 (Sth Cir. 1962); Martin v.
Gingerbread House, Inc., 977 F.2d 1405, 1408 n.4 (10th Cir. 1992); and Reich v. Davis, 50 F.3d 962, 966
(11th Cir. 1995),

6. The elements and standards for proving retaliation for asserting a wage claim under the
New York Labor Law (“NYLL”) are similar to those under the FLSA. See Mullins v. City of New York,
626 F.3d 47, 53 (2d Cir. 2010); Salazar v. Brown Realty Assocs., L.L.C., 796, F.Supp.2d 378, 384
(E.D.N.Y. 2011) (noting that the standards for stating a retaliation claim under the FLSA and NYLL
“significantly overlap” and require the same three elements),

7. On May 9, 2019, Defendant Lentex Company, LLC (“Lentex”) sent an email to Plaintiff
informing him of its decision to evict him, unless he purchased or paid rent for the Lentex residence in
which he was residing. A copy of that email is attached as Exhibit A.

8. Soon after issuing that email, Lentex was contacted by counsel for Plaintiff with respect to
this action and another action ultimately commenced in the Supreme Court for the State of New York,
Dutchess County. Pre-litigation conversations were had between counsel for the Parties with respect to
possible resolution of the issues between the Parties. As no resolution was reached, the two referenced
litigations were commenced. Being fully aware that this Court would direct the Parties to mediation,

Lentex did not take any action with respect to its May 9, 2019 decision to evict Plaintiff with the hope of

(0338§838.2 _2-
236301-10001

 
 

Case 7:20-cv-05313-VB-JCM Document 33 Filed 01/13/21 Page 3 of 5

reaching a resolution at mediation. After the mediation held on October 28, 2020, proved unsuccessful, in
December 2020, additional efforts were made to resolve the issues between the Parties through
conversations with Plaintiff's counsel in the New York State action, who is not the same counsel
representing Plaintiff in the action pending before this Court. Those efforts proved unsuccessful.

9. While Lentex delayed implementation of its May 9, 2019 decision pending its good faith
efforts to reach a settlement with Plaintiff, it never retracted such decision to evict Plaintiff, unless he paid
rent or purchased the residence. Plaintiff has not paid any such rent or purchased the residence. Thus,
after Lentex’s good faith efforts to reach resolution proved unsuccessful, it implemented its May 9, 2019
decision to evict Plaintiff by serving the eviction notice that is the basis for Plaintiff's present motion.

10. Plaintiff's proposed amendment would be futile because there cannot be any but-for causal
link between his FLSA and New York Labor Law allegations herein and Lentex’s decision to evict
Plaintiff due to the fact that such decision was made and communicated to Plaintiff well-before he ever
communicated to Lentex his FLSA and New York Labor Law allegations. Specifically, Lentex’s decision
to evict Plaintiff was uncontrovertibly made and communicated to Plaintiff on May 9, 2019, and the first
time Plaintiff ever raised his FLSA and New York Labor Law allegations was over two and a half months
later in his counsel’s July 24, 2019 letter to Lentex, a copy of which is attached hereto as Exhibit B. In
fact, under the circumstances, it appears that Plaintiff's FLSA and New York Labor Law allegations were
in retaliation for Lentex’s decision to evict Plaintiff, not vice versa.

11. Any argument by Plaintiff that the December 2020 eviction notice is somehow not a
continuation of Lentex’s May 9, 2019 decision to evict Plaintiff due to the passage of time between the
two events is unfounded and belied by the facts. As shown above, any delay in implementing Plaintiff's

decision to evict Plaintiff was to give the Parties’ good faith settlement efforts a chance to be successful.

(08I89838.2 -3-
236301-10001

 
 

Case 7:20-cv-05313-VB-JCM Document 33 Filed 01/13/21 Page 4 of 5

Indeed, Lentex was fully aware that this Court would direct mandatory mediation in an effort to resolve
the case and that any prior eviction would vitiate any chance of success in such mediation. Allowing the
assertion of a retaliation claim under these circumstances would penalize the Defendants for abiding by
and respecting the Court’s mediation process.

12. As an additional consideration, in order to assert a claim for retaliation under the FLSA
and the NYLL, a Plaintiff must “have ‘a good-faith, reasonable belief? that the underlying challenged
actions of the employer violated the law”. Velazquez v. Yoh Services, LLC, 803 Fed.Appx. 515, 517 (2d
Cir, 2020), citing Manoharan v. Columbia University College of Physicians & Surgeons, 842 F.2d 590,
593-94 (2d Cir. 1998). More than eight years ago, on December 31, 2012, by email to Adrienne
Catalano, an employee of Lentex, Mr. Frost wrote, “I have not done anything yet with NYSEG, I tried to
change the address in the past but was not able to as J was not an employee of Lentex .. .. [A]ll of my
compensation stopped as of May 2012” (emphasis added). A copy of Plaintiff's December 31, 2012,
email is attached as Exhibit C. By directly acknowledging to Lentex that he was not its employee,
Plaintiff cannot have a legitimate, good faith basis for now making FLSA and NYLL claims for wages.
Following the unequivocal representation of not being a Lentex employee in his December 31, 2012,
email, Plaintiff never made any claim or assertion for having been a Lentex employee until the assertion
by his counsel in the July 24, 2019, correspondence (Exhibit B), which post-dated Lentex’s initial demand

that he vacate the residence.

[This space intentionally left blank]

(0GI8G338.2 -4-
236301-10001

 
 

Case 7:20-cv-05313-VB-JCM Document 33 Filed 01/13/21 Page 5 of5

13. Based on the forgoing, it is respectfully asserted that Plaintiff's motion to amend the

Complaint should be denied on the grounds that such amendment would be futile.

DATED: Poughkeepsie, New York
January 13, 2021

Respectfully submitted,

MACKEY BUTTS & WISE, LLP

| . ao? “2 :
By: ZO roe ZELZEL

DAVID R. WISE (DW 3016)
319 Mill Street
Poughkeepsie, NY 12601

T: (845) 452-4000

F: (845) 454-4966

E: dwise@mbwise.com
Attorneys for Defendants

 

TO: Casey Wolnowski, Esq.
Nisar Law Group, P.C.
Attorneys for Plaintiff
One Grand Central Place
60 East 42nd St., Ste. 4600
New York, NY 10165
P: (646) 449-7210
F: (516) 604-0157
E: cwolnowski@nisarlaw.com

(68386338.2 _5-
236301-10001

 
